Citation Nr: 1415157	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  02-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent, prior to June 26, 2012, and a rating in excess of 30 percent, from June 26, 2012 to September 25, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1966 to December 1970. This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2006, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

This claim was previously remanded by the Board in May 2006, September 2010, and June 2012.  Additionally, the Board sought an expert opinion in May 2013 as VA examiners failed to adequately answer questions directed by the September 2010 and June 2012 remands.   

Additionally, while on appeal and following recertification to the Board after the June 2012 remand, the Veteran underwent a VA examination pertinent to the claim on appeal, in July 2013.  Following the July 2013 VA examination, the RO increased the Veteran's disability rating to 100 percent, effective September 26, 2012.  The RO also granted a special monthly compensation (SMC) for housebound status because the Veteran also has a back disability rated as 60 percent disabling.  The RO's decision satisfied the appeal from September 26, 2012.  To the extent that any evidence relevant to the period remaining on appeal was received following the July 2012 SSOC, the Veteran submitted a waiver of RO consideration for any additional evidence received after the July 2012 SSOC.  Thus, the Board may proceed with the present adjudication.  

Additionally, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Board is herein granting a 100 percent disability rating effective March 30, 2010.  The Board notes that in statements dated prior to March 30, 2010, the Veteran reported that he was unable to work due in part to his PTSD.  However, in an October 2013 rating decision, the RO determined that based on its assignment of a 100 percent disability rating for PTSD, albeit for only part of the period on appeal, the Veteran's TDIU claim was moot.  The appeal period for the rating decision has not yet expired.  Therefore, the question of entitlement to a TDIU, for the period prior to March 30, 2010, is not presently before the Board.     

As a final preliminary matter, the Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals VA outpatient treatment records not found in the paper file.  A review of the VBMS file reveals documents that are either irrelevant or duplicative of those in the paper claims file.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to March 30, 2010, the Veteran's PTSD was manifested by occupational and social impairment occupational and social impairment with deficiencies in most areas as a result of: suicidal ideation; speech at a decreased rate with tight volume associations; near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances; and without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  For the period from March 30, 2010 to September 25, 2012, the Veteran's PTSD rendered him unemployable which supports a finding of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for an initial rating of 70 percent for PTSD, for the period prior to March 30, 2010 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving all doubt in favor of the Veteran, the criteria for a 100 percent disability for PTSD, for the period from March 30, 2010 to September 25, 2012, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  In this case, VCAA notice was sent until June 2006, following a May 2006 Remand by the Board.  The June 2006 letter also addressed the Dingess issues.  After the issuance of the post-rating June 2006 letter, and the opportunity for the Veteran to respond, the multiple subsequent SSOCs reflect readjudication of the claim for an increased rating for PTSD. Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 
 
Moreover, the Board observes that the Veteran's claim for a higher initial rating arises from his disagreement with the assigned initial evaluation following the grant of service connection.  The Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's service connection claim was granted and an initial rating was assigned in the October 2003 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist, and the May 2006, September 2010, and June 2012 Remands, the AOJ associated the Veteran's service treatment records, VA outpatient treatment records, Social Security Administration (SSA) records, and a private psychiatric examination report.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in June 2005, July 2009, August 2009, April 2010, and July 2011, and June 2012 with respect to the evaluation of his PTSD.  The Board acknowledges the Veteran's contention that the June 2005 VA-contracted examination was inadequate as the VA examiner did not review the claims file and noted that the Veteran exaggerated his symptoms.  At his hearing before the Board, the Veteran explained that he took extra medication on the day of his examination in order to be calm.  As explained below, the Board finds the Veteran's explanation to be credible and as such, finds that the June 2005 VA examination report is only adequate to the extent of the Veteran's reports.  As explained below, the Board finds that the examiner's findings are not adequate.  

With respect to the July 2009 and August 2009 VA examination reports, the Board finds that the examination reports are adequate to evaluate PTSD as the examiners conducted a thorough interview with the Veteran regarding his history and symptoms and provided a full mental status examinations, addressing the relevant rating criteria.  The Board acknowledges that the August 2009 VA examiner raised a question as to the Veteran's PTSD diagnosis; however, as clarified in the May 2013 VHA opinion, the diagnoses of depression and substance abuse, noted by the August 2009 VA examiner, have been shown to be related to PTSD.  Thus, as explained below, the Board has attributed the symptoms identified in the August 2009 examination report to the Veteran's PTSD disability. 

The remaining reports of record are dated during the period in which the Board is awarding a full grant of the benefit requested, i.e., a 100 percent disability rating.  Thus, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As indicated previously, this case was remanded in March 2012 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination.  All outstanding records were subsequently obtained and he was afforded a VA examination in June 2012.  The Board acknowledges that the specified medical question was not answered by the VA examiner; however, the Board sought a VHA opinion to correct the error.  Therefore, the Board finds that no further action is necessary in this regard.  See Id.;Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, the Veteran was also afforded the opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in January 2006.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the January 2006 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim for a higher initial rating for PTSD.  In this regard, the undersigned asked a series of questions regarding symptomatology reflected in the rating criteria, and testimony regarding the impact of the Veteran's PTSD on his daily life and employment was obtained.  Additionally, a question was raised with respect to the adequacy of the June 2005 VA examination.  Subsequently, the Veteran was afforded several examinations which have been found adequate.  Additionally, the Board sought a VHA opinion to resolve an unanswered medical question.  As such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In this case, the Veteran was granted service connection for PTSD in October 2003, effective October 2, 2002.  He was initially assigned a 10 percent disability rating but, in September 2012, was increased to 30 percent disabling effective June 26, 2012.  Subsequently, in October 2013, the disability rating was increased to 100 percent disabling, effective September 26, 2012. 

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating  is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this regard, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.

In this case, the Board has assigned staged ratings as follows because the evidence demonstrates that the Veteran's disability worsened as of March 30, 2010.  

a.  Period prior to March 30, 2010

Regarding the period prior to March 30, 2010, following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's own written statements and sworn testimony, buddy statements, VA examination reports dated in July 2009 and August 2009, an October 2009 private examination report, and the May 2013 VHA opinion, the Board resolves all doubt in favor of the Veteran and concludes that the Veteran is entitled to an initial rating of 70 percent, but no higher, for his PTSD.  Specifically, the Board finds that, during this period, his PTSD disability is manifested by occupational and social impairment with deficiencies in most areas as a result of: suicidal ideation; speech at a decreased rate with tight volume associations; impaired impulse control; disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances, in addition to other symptoms.  

As an initial matter, the Board acknowledges that the VA treatment records and the August 2009 VA examination show diagnoses of depression not otherwise specified as well as substance abuse and an anti-social personality disorder, as well as PTSD.  Following two remands in which the Board made unsuccessful attempts to ascertain whether the Veteran's additional psychiatric diagnoses and drug abuse were related to PTSD, the Board obtained the May 2013 VHA opinion to resolve the question.  The May 2013 VHA physician determined that it was more likely than not that the Veteran's depression and substance abuse were due to his PTSD.  The VHA physician noted that the Veteran's anti-social personality disorder was not related to PTSD.  The VHA physician noted that there was no need to distinguish any symptoms from the PTSD symptoms as it was more likely than not that the depression and substance abuse were related to PTSD. Therefore, the Board is herein considering all of the Veteran's psychiatric symptoms as related to his PTSD.

In this case, VA outpatient treatment records consistently noted a flattened affect.   GAF scores of 55 and 58 were assigned in October 2002 and January 2003, respectively.   

A March 2005 VA outpatient treatment record noted that he had a blunt affect not overtly psychotic and that his insight was poor.  

In June 2005, the Veteran underwent a VA-contracted examination.  As discussed above, the Board finds that the examination is only relevant as to the Veteran's reported complaints at the time.  In this regard, the Veteran has explained that he took extra medication on the day of the June 2005 VA examination so that he would be calm.  See July 2005 Form 9.  As a result, the VA examiner did not see an accurate picture of the Veteran's disability.  Specifically, the VA examiner determined that the Veteran must not be a reliable historian and hat he was exaggerating his symptoms.  The Board finds credible the Veteran's statement that he took extra medication in order to be calm for the examination.  At the time of the June 2005 examination, the Veteran reported a history of difficulty sleeping for 27 years, cold sweats, bad dreams and shakes.  He reported that the symptoms occur constantly and that the effect on his daily function is that he cannot sleep at night.  He also reported having rare thoughts of suicide.   

VA outpatient treatment records dated in June 2005 noted the Veteran's reports of dreams and hearing voices, as well as his complaints (to a physical health provider) that he cannot work. 

In his July 2005 substantive appeal Form 9, the Veteran reported that he is not able to hold a job.  He reported that he no longer used street drugs since the VA physician increased his prescription medication.  He reported that he has trouble performing normal tasks, forgets names of people quite often that he should have no trouble remembering.  He reported that he has continuous problems trying to sleep at night.  He reported that he has to write down everything because of memory problems.  He reported that it was hard to maintain relationships with people, including family members.  He reported that he often thinks of suicide because he is stressed out and depressed most of the time.  He also reported having homicidal tendencies and thoughts of hurting people for no particular reason.  

In January 2006, a VA social worker interviewed the Veteran and noted that he appeared hostile and angry.  He reported that he had thought about killing himself many times and that he had also been in altercations many times that could have left someone seriously injured or worse.  The social worker referred him to the VA PTSD program. 

Another January 2006 VA outpatient treatment record noted that the Veteran declined the VA "psychology" program, which is distinguished from the VA psychiatric treatment.  He reported that he did not see any point in telling about his problems again. 

In January 2006, the Veteran testified before the undersigned.  He reported that he receives psychiatric treatment three to four times per year.  He reported having a "backflash" in which he was mad at his wife and thought a cab driver had something to do with it, so he placed a loaded gun in the cab driver's mouth.  Transcript (T.)  page 20.  He also reported that he normally loses his temper to the point of violence.  Id.  He reported that he gets angry with his wife and goes off on her four or five times per week.  T. pages 20-21.  He reported that the worst thing about PTSD is the dreams he has.  T. page 27.  He reported that he wakes at night with the dreams at least once a week.  T. page 28.  He reported that he has had a few friends but they usually shy away from him.  Id. He also reported that a cab driver filed charges against him that have since resolved.  T. page 29.  He reported that he came close to hurting someone five or six years prior to the hearing.  Id.  He also reported that he had not worked since 2002.  T. page 31.  He reported that he had applied for SSA disability but the application was still being processed.  Id.  He did not specify whether he was unemployed due to PTSD or other physical ailments.  He reported that he has panic attacks four or five times per week.  Id.  He reported that he has difficulty remembering things and has to make lists to remember to pay bills.  T. page 33.  He also reported that he had not worked since January 2002 because he cannot stand to be around people and cannot handle authority.  T. page 21.  He also testified that he would not feel safe driving or operating equipment while taking his medications  Id. He reported that his psychiatrist told him he was not able to work due to the medications he is taking.  Id.  

An April 2006 VA outpatient treatment record authored by a VA psychiatrist noted the Veteran's reports of nightmares 4-5 times per week, feeling depressed 5 out of 7 days per week.  The Veteran also reported that he held a gun to a cab driver several years prior to the appointment.  He also reported that he avoided crowds and had intrusive thoughts.  The VA psychiatrist noted that the Veteran had an increased startle response and hypervigilance including checking the perimeter three times a night.  The psychiatrist noted that the Veteran did not sleep well, his mood was dysphoric, and he had flattened affect and speech at a decreased rate with tight volume associations.  The psychiatrist assigned a GAF of 51. 

A September 2006 VA outpatient treatment record authored by the same VA psychiatrist noted the Veteran's speech was at a decreased rate with tight volume associations, his judgment and insight were fair.  The psychiatrist also noted the Veteran's complaints that he was depressed four out of seven days per week. 
  
A March 2007 VA outpatient treatment record authored by the same VA psychiatrist noted the Veteran's reports dreams every night, depression five times per week, suicidal ideation.  The Veteran also reported that he almost got into an altercation when someone was playing with him at the VFW and put him in a headlock.  The psychiatrist noted that the Veteran's affect was flattened and that his judgment and insight were fair.  At that time, the Veteran declined group therapy. 
A GAF of 51 was again assigned. 

In September 2007, the Veteran's wife, sister, and friend sent in buddy statements supporting the Veteran.  The Veteran's wife reported her observation that the Veteran had bad dreams and emotional outbursts.  His sister reported that he calls her and needs her emotional support.  She reported that he had sleep problems and bad dreams.  His friend, R.B., reported that he had known the Veteran for 40 years.  R.B. observed as recently as September 2007 that the Veteran had a difficult time adjusting to normal activities and employer requirements.  He reported that the Veteran had been terminated or asked to resign from previous jobs.  He reported that the Veteran seemed like he was often on edge with his family.  He reported that the Veteran had a high anger level and acted like his normal temperament was to be angry.  He reported that the Veteran used to enjoy playing pool, horseshoes, and golf but now only enjoys shooting guns, alone.  He reported that the Veteran drinks alone, has trouble sleeping, does not seem like he has a good support system.  He reported that the Veteran strongly expresses his fears and views and is highly agitated and defensive when there is a difference of opinion.  He also observed that the Veteran appears sad, depressed and concerned about a dismal future. 

In November 2007, the Social Security Administration (SSA) made a determination that the Veteran was unemployable due in part, to his severe PTSD disability.  The SSA judge noted a February 2005 opinion that noted the Veteran may have difficulty adhering to a work schedule and meeting productivity norms and may decompensate under stressful conditions.  

In October 2008, a VA outpatient treatment record authored by a different VA psychiatrist noted the Veteran's reports of occasional suicidal ideation.  A that time, the Veteran again declined group therapy.  A GAF of 50 was assigned. 

In August 2009, the Veteran underwent another VA examination.  At that time, the Veteran reported that he had nightmares, was anxious, and avoided crowds.  Regarding his social interests, he reported that he attended VFW functions, his only leisure pursuit was watching television, he drinks a case of beer per week, he sleeps three or four hours per night.  The Veteran refused to elaborate on examples of violence although he reported that he had violent outbursts.  He also refused to answer the tests involving serial sevens and spelling backwards.  The VA examiner noted that he was not oriented to time and wore disheveled clothing.  The examiner noted that the Veteran forgets to groom and lacks motivation.  The examiner also noted that he had moderately impaired recent memory and immediate memory.  The VA examiner concluded that the Veteran had reduced reliability and productivity.  A GAF of 50 was assigned. 

Notably, the July 2011 VA treatment provider noted that the Veteran's reported symptomatology is credible and that he did not know why the August 2009 VA examiner would say that the Veteran did not have PTSD.  

In October 2009, the Veteran underwent a private examination.  At that time, the Veteran complained of difficulties at home, that he cannot concentrate and focus to the point where his wife had to help him recall dates and information.  He also reported difficulties in interacting w/ others and in dealing with his declining health.  HE reported that he does not sleep well, which has caused him to have very low frustration tolerance, poor concentration and irritability.  The Veteran also reported bad dreams about being in missions during the war and seeing dead bodies and relieving experiences there.  He reported that he wakes frequently during the night, anxious, irritable and covered in sweat.  He reported that he has anger issues, very low frustration tolerance and is easily irritated by trivial things.  He reported that he starts very easily, especially to loud noises.  He reported that he feels as though the world is against him at times and is extremely uncomfortable in crowds.  He reported that he stays isolated from others as much as possible and tries to limit his interactions to family and close friends.  He reported that he often does not talk about what he is going through because others do not understand or he is afraid that they will judge him and think he is crazy.  He reported that he has no patience and forgets things all the time.  

The private examiner noted that upon intake, the Veteran's mood and affect showed most of the signs of PTSD and depression.  The examiner noted that there did not appear to be any perceptual abnormalities such as active delusions or hallucinations and the Veteran appeared to be alert and fully oriented.  The examiner also noted that the Veteran seemed to put a lot of thought into answering testing questions and shared that he wanted to be as open and honest as possible but had had trouble concentrating and understanding questions.  The private examiner concluded that the Veteran had occupational and social impairments with deficiencies in most areas such as social relations, family relations, judgment thinking, mood and work.  The examiner noted that the Veteran's problems with anger do not appear to be related to an antisocial personally disorder but rather an accumulation of frustrations related to dealing with VA and day to day life problems.  The private psychiatrist noted that this seems to further complicate his inability to establish and maintain effective relationships even with family members.  His PTSD was noted to be severe and a GAF of 43 was assigned.  

In November 2009, a VA outpatient treatment record completed by a nurse practitioner, noted a GAF of 55.  The Veteran reported poor sleep, of about three hours per day.  He also reported suicidal thoughts when lying in bed and unable to sleep.  

In December 2009, a VA outpatient treatment record authored by a VA psychiatrist noted fleeting suicidal ideations and the Veteran's report that his claim for an increased rating was pending.  The VA psychiatrist noted that he had only been assigned a 10 percent disability rating and opined that at the very least, he should get an increase.  A GAF of 50 was assigned.  

Based on the foregoing, the Board finds that during the period prior to March 30, 2010, the Veteran's symptoms represent severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

In this case, the Board notes that the evidence demonstrates reports of suicidal ideation on numerous occasions.  The evidence also demonstrates speech with decreased volume and rate with tight associations.  Regarding impaired impulse control, the Board notes that the toward the beginning of the appeal period, the Veteran put a loaded gun into a cab driver's mouth because he was angry with his wife.  Regarding neglect of personal appearance and hygiene, the Board notes the August 2009 examiner's note that the Veteran forgets to groom and was wearing disheveled clothing.  Regarding difficulty adapting to stressful circumstances, he has consistently reported avoidance behavior and not getting along with others. However, the Board finds that the Veteran's overall disability picture for the period prior to March 30, 2010 does not reach the level of total occupational and social impairment.  

In this regard, there is no evidence of gross impairment in thought processes or communication, persistent danger to himself or others.  For instance, when seen in 2009, there did not appear to be any perceptual abnormalities such as active delusions or hallucinations and the Veteran appeared to be alert and fully oriented.  Although there was one episode of grossly inappropriate behavior with a cab driver, there is no evidence of a persistent danger to himself and others.  There is no evidence of an inability to perform activities of daily living, or memory loss for names of close relatives, occupation, or own name.  Further, although there is one report that the Veteran heard voices, in 2005, no other hallucinations were reported, much less noted as persistent.  VA treatment records have consistently found the Veteran's thought process and content to be logical and goal-directed with no delusions.  

Furthermore, as indicated previously, the evidence reflects that, while the Veteran was unemployable during this period, such is not due solely to his PTSD. Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include flashbacks, intrusive memories, and difficulty sleeping.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment during the period prior to March 30, 2010.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal period.  During the appeal period prior to March 30, 2010, VA and private treatment providers assigned GAF scores ranging from 43-58, notwithstanding the GAF assigned at the June 2005 VA examination which the Board has found to be inadequate.  As noted above, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

As the Veteran has predominantly been assigned GAF scores reflecting moderate to serious symptoms and the evidence of record, as detailed previously, supports moderately-severe GAF scores, which the Board is herein assigning.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD for the period prior to March 30, 2010.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 70 percent rating, absent more severe symptoms, a higher rating is not warranted.

In rendering this decision, the Board has also considered the Veteran's statements and sworn testimony as well as buddy statements from his wife, sister, and friend.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran, his wife, sister, and friend are competent to report symptoms they have personally observed because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  However, the Veteran, his wife, sister, and friend, are not competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's psychiatric disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and VA outpatient treatment records) directly address the criteria under which this disability is evaluated.

Based on the evidence, the Board finds that a rating of 70 percent, but no higher, is warranted for the period prior to March 30, 2010.

Further, the disability does not warrant referral for extra-schedular consideration for the period prior to March 30, 2010.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that no psychiatric hospitalization has been noted.  Further, as discussed above, the Veteran has reported that he is unemployed due at least in part, to his physical disabilities, which are not currently on appeal.  The Board acknowledges the conclusion by the August 2009 VA examiner that the Veteran's PTSD has causes occupational impairment with reduced reliability and productivity; however, such is contemplated by the scheduler rating criteria.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating, for the period prior to March 30, 2010, is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In reaching this decision, the Board has applied the benefit of the doubt doctrine and granted disability rating of 70 percent, but no higher, for the period prior to March 30, 2010.  

	b.  Period from March 30, 2010 to September 26, 2012

Regarding the from March 30, 2010 to September 26, 2012, following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's own statements, VA examination report dated in July 2011, and the VHA opinion, the Board resolves all doubt in favor of the Veteran and concludes that the Veteran is entitled to a 100 percent disability rating for his PTSD.  In this regard, on March 30, 2010, a VA psychiatric outpatient treatment record authored by a Board-certified staff psychiatrist, opined that his PTSD disability was severe and rendered him unable to work due to his PTSD disability.  

The March 2010 VA psychiatrist noted that the Veteran had recent suicidal ideations although no current suicidal ideation at the time of the treatment.  He also complained that his mood had been up and down, depression was "off and on".  He reported that he was not sleeping well and woke a lot during the night.  He reported difficulty with nightmares.  He also reported that his appetite was up and down.  He reported that his energy level was also "kinda up and down".  He explained that sometimes he does not feel like doing anything at all and sometimes he walks around the house to get fresh air.  He reported that there is not anything that he really cares for.  He reported that he drinks 24 beers per week.  The VA psychiatrist noted that the Veteran's mood was depressed and his affect was congruent.  The psychiatrist assigned a GAF of 50.

Additionally, the Veteran underwent a VA-contracted examination in April 2010.  He reported problems getting along with people and reported that he is always irritable.  He described violent conflicts with others including putting a pistol in another person's mouth and threatening to kill them.  He reported that he avoids crowds and social events.  He reported that he was not working.  The VA-contract examiner noted that the Veteran was oriented.  Appearance and hygiene were appropriate.  The examiner noted that the Veteran reported hallucination history present occasionally, including feeling that he can hear what people are thinking.  No hallucination was observed at the exam.  The Veteran reported suicidal ideation.  The examiner assigned a GAF of 58 and opined that the Veteran is unable to establish and maintain effective work/school and social relationship because he is very irritable and reports violent tendencies.  

The April 2010 VA examiner diagnosed alcohol abuse as well as a personality disorder.  In December 2011, a VA examiner was asked to review an April 2010 VA-contracted examination report and address any relationship between the diagnoses offered by the April 2010 VA examiner.  The December 2011 examiner noted that he found neither alcohol abuse nor a diagnosable personality disorder in his examination of the Veteran.  The December 2011 examiner also noted that he found no reference to either disorder in the VA problem list or recent notes by the veteran's treating VA psychiatrist.  The December 2011 examiner determined that in light of the above-noted conflict between the current impressions and those of the April 2010 examiner, he was unable opine what percentage of the 58 GAF the April 2010 examiner intended to attribute to PTSD and PTSD-driven alcohol abuse
versus non-service-connected Antisocial Personality Disorder.  In January 2012, VA sought another opinion from the December 2011 examiner but the examiner noted that he had already provided a detailed opinion in December 2011 could not offer an addendum opinion.  

As discussed above, the Board sought a VHA opinion regarding the conflicting diagnoses of record.  Upon receipt of a May 2013 VHA opinion which found that the Veteran's other psychiatric diagnoses, and any substance abuse, was attributable to his PTSD.   


Additionally, the Veteran underwent a VA examination in July 2011.  The Board acknowledges that the examiner was not able to review the claims file; however, it is noted that the Veran's medical records were reviewed thoroughly prior to examination.  At that time, the VA examiner noted that it was "very doubtful" that the Veteran would be able to maintain gainful employment "because of difficulties interacting with people and because of the accountability factor associated with gainful employment."  The examiner found the Veteran to be sincere in his reported symptomatology.  The Veteran once again reported nightmares, difficulty sleeping, being irritable at time, that he avoids crowds, avoids stimuli indicative of his combat experience and has occasional intrusive thoughts.  The Veteran denied suicidal or homicidal ideation.  Objective observations noted that he was alert and oriented, affect was appropriate, mood was within normal limits, and speech was relevant and coherent.  There was no evidence of a thought disorder.  The examiner noted that he appeared capable of maintaining personal hygiene.  His memory was intact; however concentration had some impairment as when was unable to spell the word "watch" backwards.  A GAF of 50 was assigned.  The examiner also noted that he had no idea why the August 2009 VA examiner reached the conclusion that the Veteran did not have PTSD and noted that such a conclusion was in stark contrast to the Veteran's other treatment and treating doctor's opinions.  The examiner found the Veteran to be sincere and the presentation of his symptoms to be in line with the clinical record.   

A March 2012 VA outpatient treatment record authored by a VA staff psychiatrist noted that the Veteran is considered unemployable at the present time due to the severity of his military-related PTSD and anxiety symptoms.

In June 2012, the Veteran underwent another VA examination.  At that time, a disability benefits questionnaire (DBQ) was completed.  The examiner opined that the Veteran's disability was representative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that there was no relevant change in social/marital/family history since the last examination.  The examiner noted that the Veteran is the caretaker for his disabled wife.  The examiner also noted that he has two sons and is in frequent contact with both of them.  The examiner also noted that he lives in the country and spends his free time watching television and reading newspapers and magazines.  The examiner noted that the Veteran persistently re-experienced his traumatic event by way of recurrent distressing dreams of the event and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The June 2012 examiner also noted persistent avoidance of stimuli including: efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; and markedly diminished interest or participation in significant activities.  The examiner also noted that the Veteran had difficulty falling or staying asleep as well as irritability or outbursts of anger.  The examiner noted the following symptoms associated with the Veteran's PTSD: anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting.  

Significantly, the June 2012 VA examiner, who was also the February 2011 VA examiner, noted that the Veteran's symptoms are such that he could not handle the accountability factor associated with gainful employment and is therefore currently unemployable.

The Board acknowledges that the Veteran did not exhibit all of the criteria listed for the 100 percent disability rating during this period but places a high probative value on the highly-qualified medical professionals who examined the Veteran and determined that he was not able to work due to his PTSD.  
  
	

ORDER

An initial rating for posttraumatic stress disorder (PTSD) of 70 percent, for the period prior to March 30, 2010, is granted subject to the laws and regulations governing the award of monetary benefits.  

A rating of 100 percent, for PTSD, is granted from March 30, 2010.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


